DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed August 05, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 05, 2021 has been entered.


Response to Arguments
Applicant's arguments filed August 05, 2021 regarding the rejection of claims 1-18 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-4 and 6-9 are pending, of which claims 1 and 6 are in independent form. Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable Han et al. (US 2019/0312869) (hereinafter Han) in view of Martin et al. (US 2018/0053401) (hereinafter Martin).
Regarding claim 1, Han teaches a system for optimizing a plurality of validations carried out for input data at a data warehouse, wherein the system comprising: at least one memory storing a plurality of instructions; one or more hardware processors communicatively coupled with the at least one memory, wherein the one or more hardware processors are configured to execute one or more modules (see Fig. 1, para [0053], discloses processor and memory); a receiving module coupled to the one or more hardware processors configured to receive input data to the data warehouse, wherein the input data comprises one or more data files and each file contains series of data fields each with different characteristics and a business requirement (see Fig. 1, para [0042-0044], para [0076-0079],  discloses data stores receiving data source data, including identifying entities and relations in received data according to check against business rules); a selection module coupled to the one or more hardware processors configured to select at least one data field of the series of data fields using a data dictionary of the data warehouse to load the received input data (see Fig. 1, Fig. 4b, para [0042], para [0082-0083], discloses identifying candidate entities using a knowledge base to detect fraud); a determining module coupled to the one or more hardware processors configured to determine an usage of the selected at least one data field of the data warehouse to determine an impact of the received input data being incorrect (see Fig. 4b, Fig. 5, para [0045], para [0083-0085], discloses determining based on candidate ranking that a candidate is highly suspicious in money laundering/fraudulent activities); an execution module coupled to the one or more hardware processors, configured to execute one or more instances of a validation of the input data to the at least one selected data field of the data warehouse, wherein the output of each instance of execution is recorded continuously at a repository (see Figs. 4B-6A, para [0029], para [0084-0085], discloses blockchain technologies validating entity blockchain entries of a knowledge graph, for entities with cryptographic access, and updating knowledge graph based on validated knowledge graph data). 
Han does not explicitly teach an execution module coupled to the one or more hardware processors, configured to execute one or more instances of a validation of the input data to the at least one selected data field of the data warehouse, wherein an output of each instance of execution is recorded continuously at a repository as historical results of execution of the one or more instances of validation; an analyzing module coupled to the one or more hardware processors, configured to analyze the output of the executed one or more instances of the validation to determine a probability of failure of each instance of validation using recorded repository of the historical results of execution of the one or more instances of validation; a calculation module coupled to the one or more hardware processors, configured to calculate an exposure value for each executed instance of validation, wherein the calculated exposure value is a product of probability of failure and an impact of the failure of each executed instance of validation, and wherein the impact of the failure of each executed instance of validation is a value obtained by scanning the data warehouse for the selected at least one data field and assigning a value between 1 to 10, proportional to number of instances of usage of the selected at least one data field; and an optimizing module coupled to the one or more hardware 
Martin teaches an execution module coupled to the one or more hardware processors, configured to execute one or more instances of a validation of the input data to the at least one selected data field of the data warehouse, wherein an output of each instance of execution is recorded continuously at a repository as historical results of execution of the one or more instances of validation (see Figs. 3A-B, para [0162], para [0195], discloses validation input source data based on validation rules for example validation of phone number in emergency call data and emergency labels (selected data field), in which emergency entries are recorded in Extract Transform Load processing and recorded as validation error in error log); an analyzing module coupled to the one or more hardware processors, configured to analyze the output of the executed one or more instances of the validation to determine a probability of failure of each instance of validation using recorded repository of the historical results of execution of the one or more instances of validation (see Fig. 3A, Fig. 8, para [0210-0211], discloses analyzing validation process to determine unsuccessful validation of emergency call data in which a prediction probability does not meet a prediction accuracy minimum threshold); a calculation module coupled to the one or more hardware processors, configured to calculate an exposure value for each executed instance of validation, wherein the calculated exposure value is a product of probability of failure and an impact of the failure of each executed instance see Fig. 8, para [0088], para [0211], discloses calculating a prediction data for emergency calls, and recalculating prediction data if validation of prediction accuracy is unsuccessful, and notification sent indicating a failure to meet the minimum prediction accuracy threshold), and wherein the impact of the failure of each executed instance of validation is a value obtained by scanning the data warehouse for the selected at least one data field and assigning a value between 1 to 10, proportional to number of instances of usage of the selected at least one data field (see Fig. 3B, Fig.5A, para [0017], para [0186, 0211], discloses an emergency  prediction systems defining emergency data fields and values in which if validation of prediction accuracy is unsuccessful an administrator of emergency prediction system is notified of failure to meet the minimum prediction accuracy threshold); and an optimizing module coupled to the one or more hardware processors, configured to optimize the plurality of validations carried out for the input data at the data warehouse by comparing the calculated exposure value for each executed instance of validation with a predefined maximum threshold value of exposure (see Fig. 7, para [0017], para [0211], para [0268-0269], discloses optimization in daily/weekly allocation estimates for resource planning for prediction accuracy based on comparing historical emergency prediction to an actual number of emergency communications), wherein when the calculated exposure value for an executed instance of validation is less than the predefined maximum threshold value, the execution for the corresponding instance of validation is turned off, such that the number of times the corresponding instance is validated is minimized (see para [0025], para [0099], discloses issuing emergency notifications based on defining a risk prediction threshold, optimal allocation minimizing a number of emergency communications having an emergency response time exceeding a threshold time).
Han/Martin are analogous arts as they are each from the same field of endeavor of database systems.


Regarding claim 6, Han teaches a method for optimizing a plurality of validations carried out for input data at a data warehouse, wherein the method comprising one or more steps of: receiving, at a receiving module, an input data to the warehouse, wherein the input data comprises one or more data files and each file comprises a series of data fields each with different characteristics and business requirement (see Fig. 1, para [0042-0044], para [0076-0079],  discloses data stores receiving data source data, including identifying entities and relations in received data according to check against business rules); selecting, at a selection module, at least one data field of the series of data fields using a data dictionary of the data warehouse to load the received input data (see Fig. 1, Fig. 4b, para [0042], para [0082-0083], discloses identifying candidate entities using a knowledge base to detect fraud); determining, at a determining module, an usage of the selected at least one data field of the warehouse to determine an impact of the received input data being incorrect (see Fig. 4b, Fig. 5, para [0045], para [0083-0085], discloses determining based on candidate ranking that a candidate is highly suspicious in money laundering/fraudulent activities).
 Han does not explicitly teach an execution module coupled to the one or more hardware processors, configured to execute one or more instances of a validation of the 
Martin teaches executing, at an execution module one or more instances of a validation of the input data to the at least one selected data field of the data warehouse, see Figs. 3A-B, para [0162], para [0195], discloses validation input source data based on validation rules for example validation of phone number in emergency call data and emergency labels (selected data field), in which emergency entries are recorded in Extract Transform Load processing and recorded as validation error in error log); analyzing, at an analyzing module the output of the executed one or more instances of the validation to determine a probability of failure of each instance of validation using recorded repository of the historical results of execution of the one or more instances of validation (see Fig. 3A, Fig. 8, para [0210-0211], discloses analyzing validation process to determine unsuccessful validation of emergency call data in which a prediction probability does not meet a prediction accuracy minimum threshold); calculating, at a calculation module an exposure value for each executed instance of validation, wherein the calculated exposure value is a product of probability of failure and an impact of the failure of each executed instance of validation (see Fig. 8, para [0088], para [0211], discloses calculating a prediction data for emergency calls, and recalculating prediction data if validation of prediction accuracy is unsuccessful, and notification sent indicating a failure to meet the minimum prediction accuracy threshold), and wherein the impact of the failure of each executed instance of validation is a value obtained by scanning the data warehouse for the selected at least one data field and assigning a value between 1 to 10, proportional to number of instances of usage of the selected at least one data field (see Fig. 3B, Fig.5A, para [0017], para [0186, 0211], discloses an emergency  prediction systems defining emergency data fields and values in which if validation of prediction accuracy is unsuccessful an administrator of emergency prediction system is notified of failure to meet the minimum prediction accuracy threshold); and optimizing, at an optimizing module the plurality of validations carried out for the input data at the data warehouse by comparing the calculated exposure value for each executed instance of validation with a predefined see Fig. 7, para [0017], para [0211], para [0268-0269], discloses optimization in daily/weekly allocation estimates for resource planning for prediction accuracy based on comparing historical emergency prediction to an actual number of emergency communications), wherein when the calculated exposure value for an executed instance of validation is less than the predefined maximum threshold value, the execution for the corresponding instance of validation is turned off, such that the number of times the corresponding instance is validated is minimized (see para [0025], para [0099], discloses issuing emergency notifications based on defining a risk prediction threshold, optimal allocation minimizing a number of emergency communications having an emergency response time exceeding a threshold time).
Han/Martin are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Han to determine a probability of failure from disclosure of Martin. The motivation to combine these arts is disclosed by Martin as “improving prediction accuracy” (para [0200]) and determining a probability of failure is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 7, Han/Martin teach a system of claim 1 and a method of claim 6.
Han does not explicitly teach wherein the plurality of validations comprising at least one mandatory data field of data warehouse.
see para [0162], discloses validation for U.S phone number for an emergency call requires 10 digits). 

Regarding claims 3 and 8, Han/Martin teach a system of claim 1 and a method of claim 6.
Han further teaches wherein the at least one data field depend on business like name, gender, physical address, communicating address, country, date of birth, citizenship and annual salary of an employee in an organization (see Fig. 4a, para [0076-0078], discloses communicating address field).

Regarding claims 4 and 9, Han/Martin teach a system of claim 1 and a method of claim 6.
Han does not explicitly teach wherein the execution of one or more instances of a validation of the input data is continued for a predefined counts.
Martin teaches wherein the execution of one or more instances of a validation of the input data is continued for a predefined counts (see para [0185-0190], discloses configuring counts in checks to be performed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159